In this case judgment was rendered May 23, 1925. Motion for new trial was overruled June 13, 1925. The petition for writ of error was filed December 10, 1925. The time within which writ of error must be sued out is six months from the date of the judgment on May 23d, and not from the date upon which the motion for new trial was overruled. Article 2255, R.S. 1925; Cooper v. Yoakum, 91 Tex. 391, 43 S.W. 871.
The writ or error herein was not sued out in time, for which reason the same is dismissed.
Dismissed.